UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6184


RONALD MCCLARY,

                  Plaintiff - Appellant,

          v.

FNU AARON, Unit Manager,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:15-cv-00020-FDW)


Submitted:   May 19, 2015                     Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald    McClary        appeals    the    district     court’s     judgment

dismissing his civil rights complaint without prejudice.                         We

have     reviewed       the   record      and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     McClary v. FNU Aaron, No. 3:15-cv-00020-FDW (W.D.N.C.

Jan. 15, 2015).           We dispense with oral argument because the

facts    and    legal    contentions      are    adequately   presented     in   the

materials      before    this    court    and    argument    would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                           2